Citation Nr: 0305881	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  01-08 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
cervical myositis, mild foramina stenosis at C4 to C5 and C5 
to C6. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1979 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The veteran's cervical myositis with mild foramina stenosis 
at C4 to C5 and C5 to C6 is productive of moderate limitation 
of motion of the cervical spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
cervical myositis, mild foramina stenosis at C4 to C5 and C5 
to C6, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, 4.124a, Codes 5003, 5021, 5290, 8513 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the 20 percent evaluation assigned 
to his service connected cervical spine myositis is 
inadequate to reflect the impairment that results from this 
disability.  He notes that he has undergone recent surgery 
for his neck disability, but that he continues to experience 
constant pain. 

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claim, the rating code governing 
the evaluation of his disability, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  In addition, 
VA has obtained all medical records that have been identified 
by the veteran, and has afforded him medical examinations in 
conjunction with his claim.  In September 2001, the veteran 
was provided with a letter that explained the provisions of 
the VCAA.  This letter explained to the veteran what the 
evidence must show to establish entitlement to an increased 
evaluation.  The September 2001 letter also notified the 
veteran what evidence he should submit, and what evidence VA 
would obtain or assist him to obtain.  The veteran presented 
testimony to the undersigned Veterans Law Judge in a December 
2002 hearing.  The Board must conclude that the duties to 
notify and assist have been completed, and that the veteran 
was made aware of what evidence he should provide, and what 
evidence would be obtained by VA.  Therefore, the Board finds 
that a remand would serve no useful purpose for this issue.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for cervical paravertebral and upper back myositis was 
established in a June 1993 rating decision.  A 20 percent 
evaluation was assigned for this disability.  This evaluation 
was decreased to 10 percent in a July 1998 rating decision, 
effective from June 5, 1998.  However, an October 2000 rating 
decision issued during the course of the current appeal 
changed the diagnosis of the disability to cervical myositis, 
mild foramina stenosis C4 to C5, and C5 to C6 bilaterally, 
and increased the evaluation to 20 percent, effective from 
June 20, 2000.  This 20 percent evaluation currently remains 
in effect.  

The veteran's cervical myositis has been evaluated under the 
rating code for myositis.  This rating code states that 
myositis is to be rated on limitation of motion of affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5021.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

Severe limitation of motion of the cervical spine is 
evaluated as 30 percent disabling.  Moderate limitation of 
motion is evaluated as 20 percent disabling.  Slight 
limitation of motion merits continuation of the 10 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5290.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes an X-ray study of the cervical spine 
dated February 2000.  This revealed straightened lordosis, 
small anterior spurs, and early narrowing of C5 to C6 disc.  
The impression was mild osteoarthritis.  

The veteran was afforded a VA examination of his spine in 
August 2000.  He complained of chronic neck pain, and burning 
tightness at the base of the neck to the shoulders.  The 
veteran said he experienced numbness of all fingers of both  
hands.  He denied radiation of pain down his arm or 
electricity from the neck into the arms.  The veteran 
reported flare-ups of severe neck pain on cold rainy days, 
which lasted until the weather changed.  He would also have 
increased symptoms when lifting or working in the yard.  The 
veteran had forward flexion to 30 degrees, extension to 20 
degrees, lateral bending right and left to 10 degrees, and 
right and left rotation to 45 degrees.  There was pain in all 
movements.  The veteran had tenderness to palpation, and 
there was also evidence of spasm of the cervical 
paravertebral muscles and trapezius.  He had minimal 
flattening of the cervical lordosis.  Muscle test was 5/5 of 
the upper extremities.  When asked to comment on additional 
disability as a result of pain, fatigue, weakness, or lack of 
endurance, the examiner stated that this was not applicable.  
The diagnosis included cervical myositis, C5 to C6 diffuse 
posterior osteophyte with associated disc material by 
magnetic resonance imaging study, mild foraminal stenosis at 
left C4 to C5 and C5 to C6 bilaterally by magnetic resonance 
imaging study, and C5 to C6 degenerative disc disease by 
magnetic resonance imaging study.  

The veteran's cervical spine disability was examined by a 
private doctor in November 2001.  His history of neck pain 
and numbness was noted.  On examination, the veteran had 
normal behavior, affect, posture, and gait.  The cervical 
spine had full range of motion, but he resisted at the 
extremes of motion.  An X-ray study revealed impressions that 
included cervical spondylosis with radiculopathy.  A magnetic 
resonance imaging study showed mild left posterolateral 
extrusion of the nucleus pulposus at the C5 to C6 level.  

Additional private records show that the veteran underwent a 
cervical discogram at the C5 to C6 level in February 2002.  
This revealed that the C5 to C6 disc was the source of his 
pain.  

In March 2002, the veteran underwent surgery for anterior 
cervical discectomy, C5 to C6, and anterior cervical fusion 
at this same location.  

Private medical records from April 2002 to September 2002 
show that the veteran received follow-up care after his March 
2002 surgery.  An April 2002 X-ray study showed satisfactory 
postoperative anterior cervical discectomy and cage 
stabilization.  An additional April 2002 X-ray study revealed 
good position of the prosthetic device at C5 to C6.  The 
impression was satisfactory postoperative anterior cervical 
fusion at C5 to C6.  Other private medical records from April 
2002 state that the veteran was doing well, and was 
asymptomatic.  The range of motion of the cervical spine was 
full, and he was neurologically stable.  

July 2002 records indicate the veteran reported occasional 
tingling in his hands in the mornings.  There was some neck 
and intrascapular pain on the left side, which was controlled 
completely with medication.  There was a full range of 
motion, and an X-ray study showed good positioning.  The 
veteran was able to work in his normal status.  

Records from September 2002 state that the veteran continued 
to have some tingling in his hands in the mornings.  Range of 
motion of the cervical spine was somewhat limited, but he was 
neurologically intact.  The impression was satisfactory 
postoperative anterior cervical fusion.  The veteran was 
given a splint for his left wrist, as the examiner stated 
that there was a mild median nerve compression that was below 
the threshold for the nerve conduction studies to record.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in December 2002.  The veteran testified 
that he had used a neck brace immediately after his surgery, 
but that he was told not to use it anymore.  He stated that 
he experiences constant pain, which was controlled by 
medication but always present.  He believed that his surgery 
had been successful, and that he was better than before.  
Prior to surgery, he was unable to lift any heavy items, and 
he experienced severe morning pain.  Now, he continued to 
have problems with lifting, but he felt better.  The veteran 
believed his range of motion was about the same both before 
and after his surgery.  He also reported numbness and 
tingling in his arms, without burning.  See Transcript.  

The Board finds that entitlement to an evaluation in excess 
of 20 percent is not warranted for the veteran's cervical 
spine disability.  In order to receive an increased 
evaluation under the rating code for limitation of motion of 
the cervical spine, the evidence must show that the veteran 
has severe limitation of motion.  However, the August 2000 VA 
examination revealed 30 degrees of flexion, 20 degrees of 
extension, 10 degrees of lateral bending, and 45 degrees of 
rotation.  The November 2001 private examination stated that 
the veteran had full range of motion of the cervical spine.  
This was the last examination prior to the veteran's surgery.  
Following the March 2002 surgery, April 2002 and July 2002 
records again note that the veteran had full range of motion 
of the cervical spine.  Only the September 2002 records 
indicate that there was any current loss of the range of 
motion, which was described as somewhat limited.  These 
findings do not equate to the severe limitation of motion 
required for an increased evaluation.  38 C.F.R. § 4.71a, 
Code 5290.  

The Board has considered whether or not pain, weakness, 
excess fatigability, or incoordination is productive of 
increased impairment, but additional impairment is not 
demonstrated.  The veteran has testified that he experiences 
constant pain, but that his pain is controlled with 
medication.  The July 2002 private treatment records contain 
the same information, and noted full range of motion at that 
time.  These records add that the veteran was able to work at 
his normal status.  At the August 2000 VA examination, which 
was conducted prior to the veteran's surgery, the examiner 
stated that additional disability due to pain, weakness, and 
fatigue was not applicable.  The veteran has testified that 
although he continues to experience pain, his condition has 
improved since surgery.  Therefore, as the veteran's pain has 
not been shown to produce additional impairment, and as 
additional impairment due to weakness, incoordination, and 
fatigability has not been demonstrated, these factors do not 
provide a basis for a higher evaluation.  

Finally, the Board has considered entitlement to an 
evaluation in excess of 20 percent under the rating code for 
diseases of the peripheral nerves, paralysis of the radicular 
groups, but this does not provide a basis for a higher 
evaluation.  Moderate incomplete paralysis must be 
demonstrated in order to receive an evaluation in excess of 
20 percent under this rating code.  The Board finds that this 
does not provide a basis for a higher evaluation.  The 
veteran has testified that he continues to experience 
tingling in his hands and arms, and occasional tingling in 
his hands in the morning has also been noted in his private 
medical records.  However, the April 2002 records state that 
he is neurologically stable.  September 2002 records say that 
the veteran is neurologically intact.  These same records 
note an apparent mild median nerve compression that was below 
the threshold to register on a nerve conduction study.  The 
Board finds that this evidence does not equate to greater 
than mild incomplete paralysis, which warrants continuation 
of the 20 percent evaluation currently in effect.  38 C.F.R. 
§ 4.124a, Code 8513  Therefore, entitlement to an evaluation 
in excess of 20 percent for the veteran's cervical spine 
disability is not merited.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
cervical myositis, mild foramina stenosis at C4 to C5 and C5 
to C6, is denied. 



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

